Exhibit 10.36

X-RITE, INCORPORATED

RESTRICTED STOCK UNIT (RSU) GRANT AGREEMENT

UNDER THE X-RITE, INCORPORATED

2008 OMNIBUS LONG TERM INCENTIVE PLAN

 

  Grantee:                                      
                                         
                                         
                                         
                                         
                                         
Social Security Number:                                  
                                         
                                        
                                         
                                                         Grant Date:   

October 30, 2009

  Number of RSUs Awarded:                                
                                

1. Terms. X-Rite, Incorporated (the “Company”) has awarded to Grantee a
Restricted Stock Unit (“RSU”) Award, effective as of the Grant Date. This
Agreement is subject to the terms and conditions of the X-Rite, Incorporated
2008 Omnibus Long Term Incentive Plan (the “Plan”), as amended from time to
time. All of the defined terms contained in this Agreement shall have the same
meaning as is set forth in the Plan. If any inconsistency exists between the
provisions of this Agreement and the Plan, the Plan shall govern.

2. RSU Grant. Effective as of the Grant Date, the Company hereby grants the
Grantee that number of RSUs shown above (the “RSUs Awarded”), subject to the
restrictions set forth below and in Exhibit A. No stock certificates will be
issued with respect to any shares of stock. A record of stock ownership shall be
kept in the Grantee’s name, or in the Grantee’s name and in the name of another
person of legal age as joint tenants with right of survivorship, as applicable.
Prior to distribution, RSUs are not transferable by the Grantee by means of
sale, assignment, gift, exchange, pledge or otherwise.

3. Restrictions. The RSUs shall vest in accordance with the applicable vesting
date set forth in Exhibit A to this Agreement (“Vesting Period”). Vesting is
based on the achievement of certain performance targets outlined in Exhibit A to
this agreement.

4. Forfeiture. In the event the employment relationship between the Company and
Grantee terminates during a Vesting Period, the Grantee’s rights with respect to
vested RSUs shall be forfeited unless they are covered by lapsed vesting
restrictions provided in this Section 4. In the event the employment
relationship between the Company and Grantee terminates during the Vesting
Period due to the Grantee’s retirement at age sixty (60) or greater, death, or
disability, the vesting restrictions shall be deemed to have lapsed with respect
to that portion of the RSUs which is proportional to the amount of the Vesting
Period which has expired. “Disability” means a physical or mental infirmity
which impairs the Grantee’s ability to substantially perform Grantee’s duties of
the Grantee’s regular occupation with the Company, which continues for a period
of at least one hundred and eighty (180) consecutive days.

5. Special Provisions. Participants in the X-Rite, Incorporated Change in
Control Severance Plan for Senior Executives (the “Change in Control Plan”) who
receive this one-time equity award will not receive accelerated vesting in
respect thereof upon a qualifying termination within twenty-four months after
the issuance of shares of the Company’s common stock to OEPX, LLC, a Delaware
limited liability company managed by One Equity Partners (as described in the
Company’s September 26, 2008 Proxy Statement) which occurred on October 28,
2008, unless the qualifying termination is in connection with, or following, a
change in control transaction (as defined in the Change in Control Plan) that is
consummated after the consummation of such issuance.

6. Distribution of RSUs. If withholding of taxes is not required, none will be
taken and the gross number of shares of common stock of the Company equal to the
number of RSUs credited to the Grantee will be distributed. The Company shall
also have the right to withhold shares deliverable upon vesting of the RSUs to
satisfy, in whole or in part, the amount the Company is required to withhold for
taxes in connection with the award, deferral or settlement of the RSUs or other
securities pursuant to this Agreement. The Grantee is personally responsible for
the payment of all taxes related to distribution.



--------------------------------------------------------------------------------

7. Adjustments. In the event of any recapitalization of the Company, then the
number of RSUs shall be appropriately adjusted as provided in the Plan.

8. Post-Employment Competition. In the event the Grantee engages in any activity
competitive to any business of the Company that is being actively conducted or
planned at the time of termination of Grantee’s employment with the Company,
prior to the expiration of two (2) years after such termination of employment,
either directly or indirectly, as a proprietor, partner, employee, officer,
director, consultant, or holder of any equity interest in any competitive
corporation or limited liability company (excluding less than two percent
(2%) interest in any publicly traded entity), then Grantee shall forfeit all
economic benefits derived by the Grantee with respect to all RSU grants granted
to the Grantee that were outstanding and not vested as of, or granted after a
date, that is six (6) months prior to the date the competitive activity
commenced. Forfeiture of economic benefits shall mean payment to the Company of
an amount equal to the difference between the price paid by the Grantee for such
shares, if any, and the market price for those shares as of the date the vesting
restrictions lapsed with respect to those shares.

9. No Rights as a Stockholder. The Grantee shall have no rights as a stockholder
of the Company in respect of the RSUs, including the right to vote and accrue
dividends, until and unless the RSUs have vested, and ownership of shares
represented by the RSUs has been transferred to the Grantee.

10. Miscellaneous. This Agreement contains the entire agreement of the parties
with respect to its subject matter, and there are no other terms and conditions
except as expressly set forth in this Agreement and in the Plan. The Company may
amend or terminate the Plan at any time without limitation. This Agreement may
be amended or modified only by means of a written instrument signed by an
authorized representative of the Company and the Grantee. Grantee’s rights
pursuant to this Agreement may not be assigned, in whole or in part, directly or
indirectly, without the prior written consent of an authorized officer of the
Company. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, personal representatives, successors,
and permitted assigns.

 

X-RITE, INCORPORATED By    

I hereby acknowledge that this Restricted Stock Unit Agreement is subject to all
of the terms and conditions of the X-Rite, Incorporated 2008 Omnibus Long Term
Incentive Plan, and that I have received a copy of the Plan and the Company’s
most recent proxy statement and annual report furnished to shareholders.

 

         Grantee: Date:   

 

     

 



--------------------------------------------------------------------------------

Exhibit A—Recapitalization Restricted Stock/Unit Award

AWARD

[            ] restricted shares (“RS”), with performance target achievement on
an annual or cumulative fiscal calendar basis over each of a three, four and
five year period.

 

Fiscal Calendar                   Performance Period   

2009

  

2010

  

2011

  

2012

  

2013

     

Tranche 1

                  Tranche 2                   Tranche 3                       
                      

PERFORMANCE TARGETS

 

Annual—Target Adjusted EBITDA (in millions)

          

2009

  

2010

  

2011

  

2012

  

2013

                                           

 

Cumulative—Target Adjusted EBITDA (in millions)

          

2009

  

2010

  

2011

  

2012

  

2013

     

Tranche 1

   $    $    $          Tranche 2    $    $    $    $       Tranche 3    $    $
   $    $    $   

VESTING

 

  •  

Vesting of RS is based on the achievement of annual and/or cumulative adjusted
EBITDA targets during the performance period for each fiscal year.

 

 

•

 

The earned RS will be delivered after the performance period’s financial results
have been audited and approved by both the Audit Committee and the Compensation
Committee of the Board of Directors, generally in the 1st quarter of the year
following the performance period.

TAXATION

Generally, under federal income tax rules, an employee receiving a RS Award is
not taxed at the time of the grant. Instead, the employee is taxed when the
restriction is lifted. The amount of income subject to tax (the “gain”) is the
fair market value of the grant at the time of release (number of shares times
XRIT closing price on date of release). As many countries other the U.S. treat
RS as taxable at issue based on beneficial ownership, we have shifted to issuing
Restricted Stock Units (“RSUs”) to non-U.S. employees. In the case of RSUs, the
actual shares are not issued until vesting is determined. Although RSUs do not
have voting rights or dividend rights (X-Rite does not pay a stock dividend at
this time), the recipient is protected from inadvertent tax consequences. All
other terms of a RSU award are the same as those of RS.